Name: Commission Regulation (EEC) No 1365/88 of 19 May 1988 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 126/ 1520 . 5. 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1365/88 of 19 May 1988 on the supply of various lots of skimmed-milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION. OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3875/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 987 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 370, 30 . 12. 1986, p . 1 . (2) OJ No L 356, 18 . 12. 1987, p . 8 . O OJ No L 136, 26. 5. 1987, p . 1 . (") OJ No L 204, 25. 7. 1987, p. 1 . No L 126/ 16 Official Journal of the European Communities 20. 5. 88 ANNEX LOT A 1 . Operation No ('): 291 /88  Commission Decisions of 15 April 1987 and 16 March 1988 2. Programme : 1987 : 106 tonnes ; 1988 : 261 tonnes 3. Recipient : World Food Programme, via Cristoforo Colombo 426, 00145 Roma, (telex 626675 WFP I) 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Uganda 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (*) f7) (*) : see Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, page 4 (I.l.B.l  I.1.B.3) 8 . Total quantity : 367 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kg ; see Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.l.B.4.3) Supplementary markings on the packaging : 'ACTION No 291 /88 / UGANDA 0241701 / ACTION OF THE WORLD FOOD PROGRAMME / MOMBASA IN TRANSIT TO TORORO' and see Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.1.B.5) 1 1 . Method of mobilization : Community market. The manufacture of the skimmed-milk powder and the incorporation of vitamins rpust be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 to 30 July 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 6 June 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20 June 1988 at 12 noon (b) period for making the goods available at the port of shipment : 1 to 15 August 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200 rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 29 April 1988 fixed by Regulation (EEC) No 1153/88 (OJ No L 108, 29. 4. 1988, p. 54) 20 . 5. 88 Official Journal of the European Communities No L 126/17 LOT B 1 . Operation No ('): 276/88  Commission Decision of 15 April 1987 2. Programme : 1987 3. Recipient : World Food Programme, via Cristoforo Colombo 426, 00145 Roma, Telex 626675 WFP I 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : People's Democratic Republic of Yemen 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (*) Q (8) : see Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, page 4 (I.l.B.l to I.1.B.3) 8 . Total quantity : 135 tonnes 9. Number of lots : one 10 . Packaging and marking : 25 kg ; see Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.l.B.4.3) Supplementary markings on the packaging : 'ACTION No 276/88 / PDR YEMEN 0226502 / ACTION OF THE WORLD FOOD PROGRAMME / ADEN' and see Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.1.B.5) 11 . Method of mobilization : Community market. The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 15 August 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (*): 6 June 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20 June 1988 at 12 noon (b) period for making the goods available at the port of shipment : 1 to 31 August 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, k l'attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200 rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer 0 : refund applicable on 29 April 1988 fixed by Regulation (EEC) No 1153/88 (OJ No L 108, 29. 4. 1988, p. 54) No L 126/18 Official Journal . of the European Communities 20 . 5 . 88 LOT C 1 . Operation No ('): 277/88 to 281 /88  Commission Decision of 15 April 1987 2. Programme : 1987 3. Recipient : World Food Programme, via Cristoforo Colombo 426, 00145 Roma, (telex 626675 WFP I) 4. Representative of the recipient ^) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Niger 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (*) f) (8) : see Official Journal of the European Communi ­ ties No C 21 6 - of 14 August 1987, page 4 (I.l.B.l  I.1.B.3) 8 . Total quantity : 185 tonnes 9. Number of lots : one (Five parts : Cl : 90 tonnes ; C2 : 25 tonnes ; C3 : 20 tonnes ; C4 : 30 tonnes ; C5 : 20 tonnes) 10. Packaging and marking : 25 kg ; see Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (l.l.B.4.3) Supplementary markings on the packaging : Cl : 90 tonnes 'ACTION N0 277/88 / NIGER 0244502 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / APAPA EN TRANSIT A NIAMEY' C2 : 25 tonnes 'ACTION N' 278/88 / NIGER 0244502 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / APAPA EN TRANSIT A MARADI' C3 : 20 tonnes 'ACTION N0 279/88 / NIGER 0244502 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / APAPA EN TRANSIT Ã ZINDER' C4 : 30 tonnes 'ACTION N" 280/88 / NIGER 0244502 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / APAPA EN TRANSIT A AGADEZ' C5 : 20 tonnes 'ACTION N0 281 /88 / NIGER 0244502 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / APAPA EN TRANSIT Ã TAHOUA' and see Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.1.B.5) 11 . Method of mobilization : Community market. The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient : :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10 to 20 July 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 6 June 1988 at 12 noon 20 . 5 . 88 Official Journal of the European Communities No L 126/ 19 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20 June 1988 at 12 noon (b) period for making the goods available at the port of shipment : 20 to 31 July 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200 rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 29 April 1988 fixed by Regulation (EEC) No 1153/88 (OJ No L 108, 29. 4. 1988 , p. 54) No L 126/20 Official Journal of the European Communities 20. 5. 88 LOT D 1 . Operation No (') : 258/88  Commission Decision of 15 April 1987 2. Programme : 1988 3 . Recipient : Republic of Cape Verde 4. Representative of the recipient (3) : Empresa PÃ ºblica de Abastecimento (EMPA) : Praia : CP 104, tel . 24 93 05, telex : 54 EMPA CV. Mindelo : CP 148 , tel : 23 69/27 81 , telegrams : EMPA-S. Vicente 5 . Place or country of destination : Republic of Cape Verde 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) : See Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (I.1.B.1  I.1.B.3) 8 . Total quantity : 300 tonnes [D1 : 200 tonnes (Praia); D2 : 100 tonnes (Mindelo)] . 9 . Number of lots : one 10. Packaging and marking : 1 kg ; see Official Journal of the European Communities No C 216 of 14 August 1987, page 5 (I.l.B.4.1 ) Supplementary markings on the packaging : 'ACÃ Ã O N? 258/88 / LEITE / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA Ã REPÃ BLICA DE CABO VERDE' and see Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.1.B.5) 1 1 . Method of mobilization : Community market. The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : D1 : Praia ; D2 : Mindelo 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 15 June 1988 18 . Deadline for the supply : 15 July 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 6 June 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20 June 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25 to 30 June 1988 (c) deadline for the supply : 30 July 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200 rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^ : refund applicable on 29 April 1988 fixed by Regulation (EEC) No 1153/88 (OJ No L 108, 29 . 4. 1988 , p. 54) 20 . 5. 88 Official Journal of the European Communities No L 126/21 Notes (') The operation number is to be quoted in all correspondance. (2) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity and certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7a (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter .at the office referred to in point 24 of this Annex ;  ot by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. Is) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (*) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate . Q Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. (8) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin.